DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45 (see paragraph 30 and Figure 6).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 67 and 69 have been used to designate both the vertical portions of the outlet channels 46 and 48 (see paragraph 31) and the flow streams of compounds A and B (see paragraph 32).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 122 and 124 have been used to designate both the first and second flow passageways of the coextrusion nozzle 100 (see paragraph 34) and the flowstreams of compounds A and B (see paragraph 34).
drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122A and 124B (see Figure 8).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 130 has been used to designate both the distal end of the removable insert 120 (see Figure 7 and paragraph 34) and the distal end of the coextrusion nozzle 100 (see Figure 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 27
Paragraphs 28-30 state that more details regarding compounds A and B are provided “below”. However, paragraphs 31-41 do not contain such information.
In paragraph 31, “FIG. 2” should be replaced with “FIG. 6”. The outlet channels 46, 48 are only shown in Figure 6.
In paragraph 33, the commas surrounding “360 degrees” should be deleted.
In paragraph 34, “FIG. 6” should be replaced with “FIG. 3”, for example. The coextruded continuous strip is not shown in Figure 6.
In paragraph 35, “The first layer 112 and the second layer 114” should be replaced with “The first layer 232 and the second layer 234”.
In paragraph 36, “the first gear pump” and “the second gear pump” should be replaced with “the first gear pump 42” and “the second gear pump 44”, respectively.
In paragraph 38, it appears that “the tire building drum A, core” should be replaced with “the tire building drum core”. Also, it appears that “α” should be replaced with “β”.
In paragraph 40, the last sentence should be revised. Notably, “wherein the movement of the nozzle” is not a complete clause.
Appropriate correction is required.

specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification does not describe the second compound as being a cross linkable diene rubber compound or mixtures thereof, as recited in claim 2.
The specification does not describe the coextrusion nozzle as being one piece, as recited in claim 11.
The specification does not describe the distal end of the insert as having an elongated flat portion, as recited in claim 13.
The specification does not describe the strip as having a rectangular or trapezoidal cross-sectional shape, as recited in claim 17.
The specification does not describe the first compound as being only partially encapsulated, as recited in claim 21.

Claim Objections
Claims 2, 3, 14, and 15 are objected to because of the following informalities:
In claims 2 and 3, “or mixtures thereof” should be replaced with “or a mixture thereof”.
Claim 14
Claim 14 should refer to the speed of the second gear pump rather than the second gear pump itself.
Claim 15 should refer to the speeds of the first and second gear pumps rather than the gear pumps themselves.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “winding the coextruded strip onto a tire building drum… to form an inner liner layer of spirally wound coextruded strips” (emphasis added). It is unclear how winding a single strip onto a drum forms a layer of multiple strips. For purposes of examination, and given the Applicant’s disclosure, claim 1 will be interpreted as requiring an inner liner layer formed from the coextruded strip being spirally wound onto claims 2-21 is rejected based on its dependency from claim 1.
Claim 4 recites the limitation “the middle portion of the inner liner layer”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 4 will be interpreted as reciting “a middle portion of the inner liner layer” instead.
Claim 4 refers to “the coextruded strip forming the middle portion of the inner liner layer”. As discussed above in connection with claim 1, the inner liner layer is understood to be made up of a single continuous coextruded strip. Therefore, referring to “the coextruded strip forming the middle portion of the inner liner layer” is the same as referring to “the coextruded strip”. Given the context, it appears that the intent was to refer to that portion of the coextruded strip that forms a middle portion of the inner liner layer. See paragraph 26 of the Applicant’s specification and Figure 5. For purposes of examination, claim 4 will be interpreted accordingly.
This same issue also applies to claims 5-8 with respect to “the coextruded strip forming the lateral end portions of the inner liner layer”. Similar to claim 4, this language will be interpreted as referring to those portions of the coextruded strip that form lateral end portions of the inner liner layer. See paragraph 26 of the Applicant’s specification and Figure 5.
Each of claims 5-8
Claim 9 refers to “a first compound”, “a second compound”, and “a coextruded strip”. Claim 9 depends from claim 1, which recites “a first compound”, “a second compound”, and “a coextruded strip”. This suggests the presence of multiple first compounds, etc. However, given the context, the first compound, second compound, and coextruded strip of claim 9 are understood to be the same as those of claim 1. This discrepancy makes the scope of the claim unclear. For purposes of examination, claim 9 will be interpreted as reciting “the first compound”, “the second compound”, and “the coextruded strip” rather than “a first compound”, “a second compound”, and “a coextruded strip”.
Claim 9 recites the limitation “the die outlet” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 9 will be interpreted as reciting “a die outlet” instead.
Each of claims 10 and 11 recites the limitation “the coextrusion nozzle” in line 1. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, claims 10 and 11 will be interpreted as reciting “a coextrusion nozzle” instead. Claims 12-16 are rejected based on their dependency from claim 10.
Claim 14 recites the limitations “the first gear pump” and “the second gear pump”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 14 will be interpreted as reciting “a first gear pump” and “a second gear pump” instead. Claim 15 is rejected based on its dependency from claim 14. See below.
Claim 15 recites the limitations “the first gear pump”, “the second gear pump”, and “the system”. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0320985 (“Kudo”), cited in an IDS, in view of U.S. Patent Application Publication No. 2005/0034802 (“Shirasaka”).
Regarding claim 1, Kudo discloses a method for forming a tire (the tire T; see paragraphs 1, 14, 17, and 18 and Figures 1-3 and 5) having an innerliner (the inner liner rubber portion 1; see paragraph 18 and Figure 5), the method comprising the following steps:

winding the coextruded strip onto a tire building drum (the rotational support element 120; see paragraphs 24 and 25 and Figure 2) to form an inner liner layer of spirally wound coextruded strips (the inner liner rubber portion 1; see paragraphs 24, 26, and 27 and Figure 3).
Kudo does not disclose varying the ratio of the first compound to the second compound while winding the coextruded strip, at least in the context of forming the inner liner rubber portion 1. However, Kudo does disclose varying the ratio of different rubber compounds in the tread rubber portion 2 by controlling operation of the screw shafts 107 and 109 and the gear pumps 104 and 105 such that the rubber strip material extruded from the extruding machine 100 is switched between the rubber strip material 10e and the rubber strip material 10f in the midst of the winding step. See paragraphs 46-57 and Figures 7B, 11D, 11E, and 13.
In addition, Shirasaka discloses a tire provided with an innerliner where the rubber of the innerliner is different in the portion corresponding to the side portion of the tire than in the portion corresponding to the tread portion of the tire. Specifically, the ratio of diene rubber is different in these areas. The tire can be produced by extrusion and winding on a rotating support. See paragraphs 25-33. Varying the ratio of diene 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the ratio of the compounds in the rubber strip material 10 of Kudo (i.e., the relative sizes of the regions 12, 14) when forming the inner liner rubber portion 1 in order to tailor the properties of the inner liner rubber portion 1 for the different areas of the tire T, as taught by Shirasaka (see paragraphs 56 and 57). Kudo already discloses how to achieve this in the context of the tread rubber portion 2. See paragraphs 46-57.

Regarding claims 2 and 3, Kudo does not disclose which rubber compounds are used for the regions 12 and 14, except that the region 12a is made from a rubber compound having low air permeability and the region 14a is made of a hard rubber compound having a higher air permeability. See paragraph 33. However, Shirasaka discloses using diene rubber and butyl rubber for the innerliner of a tire. See paragraphs 56-59. Butyl rubber is better at preventing air permeation than diene rubber. See paragraphs 9 and 57 of Shirasaka.
Given the properties desired by Kudo for the regions 12 and 14 (see paragraph 33), the features of diene and butyl rubbers disclosed by Shirasaka (see paragraphs 9 

Regarding claim 4, please see the rejections of claims 1-3. Shirasaka discloses that the innerliner is preferably 90-60% by mass of butyl rubber and 10-40% by mass of diene rubber. See paragraph 58. Shirasaka also discloses that the diene rubber content is relatively low at the tire tread portion of the innerliner. See paragraphs 56 and 57. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected percentages of butyl rubber and diene rubber from the ranges disclosed by Shirasaka that would result in a low diene rubber content for the middle portion of the inner liner rubber portion 1 of modified Kudo, e.g., ~90% by mass of butyl rubber and ~10% by mass of diene rubber.
Although the percentages disclosed by Shirasaka are by mass and the claimed percentages are by volume, the densities of butyl rubber and diene rubber are similar. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, there is nothing to indicate that the specific ratio of claim 4 is critical, and it is expected that the ratio disclosed by Shirasaka would 

Regarding claim 11, the limitation that a coextrusion nozzle is one piece does not further limit the method of claim 1. There is no connection between the limitation of claim 11 and those of claim 1. Claim 11 details structure not used in the method of claim 1. Regardless, see MPEP 2144.04(V)(B), which discusses In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”).

Regarding claim 17, modified Kudo discloses wherein the strip has a rectangular or trapezoidal cross-sectional shape (see paragraph 19 of Kudo, which discloses that the rubber strip material 10 can have a flat substantially trapezoidal shape).

Regarding claim 18, modified Kudo discloses wherein the strip is formed in a continuous manner (see paragraph 21 of Kudo).

claim 19, modified Kudo discloses wherein the strip is applied in a continuous manner (given what is shown in Figure 2 of Kudo and given that the rubber strip material 10 of Kudo is continuously extruded by the extruding machine 100, the rubber strip material 10 must be applied to the rotational support element 120 in a continuous manner).

Regarding claim 20, modified Kudo discloses wherein the first compound is located radially inward of the second compound (see Figure 4 and paragraph 28 of Kudo; the region 12 is located closer to the winding surface 120b than the region 14, i.e., the region 12 is located radially inward of the region 14).

Regarding claim 21, modified Kudo discloses wherein the first compound is only partially encapsulated (see the region 12 in at least Figures 1B and 1C of Kudo).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0160388 (“Kaes”), cited in an IDS.
Regarding claim 5, please see the rejections of claims 1-3. Modified Kudo does not disclose wherein the coextruded strip forming the lateral end portions of the inner liner layer has less than 10% of the first compound, although Shirasaka does disclose that the butyl rubber content should be lower at the tire side portions of the innerliner than at the tire tread portion. See paragraphs 56 and 57.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nonbutyl rubber (e.g., a diene rubber) for the lateral end portions of the inner liner rubber portion 1 of modified Kudo since Kaes indicates that such an arrangement is suitable (see paragraph 37) and since Shirasaka teaches that a high diene rubber content is beneficial in tire side portions of an innerliner (see paragraphs 56 and 57). In other words, it would have been obvious to have varied the relative sizes of the regions 12 and 14 in modified Kudo such that the region 12 was eliminated in the lateral end portions of the inner liner rubber portion 1, with the region 14 constituting 100% of the rubber strip material 10 in these areas.

Regarding claims 6-8, please see the rejection of claim 5.

Claims 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0229738 (“Lo Presti”).
Regarding claim 9, modified Kudo discloses wherein the coextruded strip is formed by extruding a first compound (the rubber material Q1; see paragraph 21 and Figure 2 of Kudo) through a first extruder (the main body case 103 and screw shaft 109; see Id.) and a first gear pump (the gear pump in the head portion 105; see Id.) and into a coextrusion nozzle (the coalescence portion 106 and extruding die 108; see Id.), extruding a second compound (the rubber material Q2; see Id.) through a second extruder (the main body case 102 and screw shaft 107; see Id.) and a second gear pump (the gear pump in the head portion 104; see Id.) and into the coextrusion nozzle (the coalescence portion 106 and extruding die 108; see Id.), and forming a coextruded strip (the rubber strip material 10).
Modified Kudo does not explicitly disclose that the coextrusion nozzle has first and second passageways, wherein the first and second passageways are joined together immediately upstream of the die outlet of the coextrusion nozzle. However, such structure is well known in the context of coextrusion nozzles. See Figure 3 of Lo Presti, for example. As discussed in paragraph 59 of Lo Presti, a die 119 communicates with first and second extruders 120 and 121 through first and second inlet channels 122 and 123 that convey first and second elastomeric materials towards an outflow port 124. The first and second materials flowing through the extrusion die 119 are coupled to produce a continuous elongated element 117, as shown in Figures 4 and 5.


Regarding claim 10, the limitation that a coextrusion nozzle has an insert that divides the nozzle into separate first and second passageways does not further limit the method of claim 1. There is no connection between the limitation of claim 10 and those of claim 1. Claim 10 details structure not used in the method of claim 1. Regardless, note the partition 127 in Figures 3 and 6 of Lo Presti. See paragraph 61 of Lo Presti.

Regarding claim 13, as with claim 10, the limitations that the insert has a distal end for positioning adjacent a die outlet of the coextrusion nozzle and that the distal end has an elongated flat portion do not further limit the method of claim 1. There is no connection between the limitations of claims 10 and 13 and those of claim 1. Claims 10 and 13 detail structure not used in the method of claim 1. Regardless, see Figures 3 and 6 of Lo Presti.

Regarding claim 14, as discussed above in connection with claim 1, it would have been obvious in view of Shirasaka to have varied the ratio of the compounds in the 

Regarding claim 15, please see the rejection of claim 14.

Regarding claim 16, as with claim 10, the limitation that the insert is removable does not further limit the method of claim 1. There is no connection between the limitations of claims 10 and 16 and those of claim 1. Claims 10 and 16 detail structure not used in the method of claim 1. Regardless, see MPEP 2144.04(V)(C), which discusses In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Shirasaka and Lo Presti, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2007/0031529 (“Koch”), cited in an IDS.
Regarding claim 12, as with claim 10, the limitation that the coextrusion nozzle is mounted on a rotatable head does not further limit the method of claim 1. There is no connection between the limitations of claims 10 and 12 and those of claim 1. Claims 10 and 12 detail structure not used in the method of claim 1. Regardless, note the applicator head 130 in Figure 1 of Koch. As discussed in paragraph 45 of Koch, the applicator head 130 is rotatable about the Z axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744